[Missing Graphic Reference] Kristin M. Gemski Vice President, Corporate Counsel The Prudential Insurance Company of America 751 Broad Street, Newark, NJ 07102-3777 Tel203 402-3176 kristin.gemski@prudential.com April 10, 2017 Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:Pruco Life Insurance Company of New Jersey (“Depositor”) Pruco Life of New Jersey Flexible Premium Variable Annuity Account (“Registrant”) Post-Effective Amendment No. 25 to Registration Statement on Form N-4 ACCESSION NUMBER:0001021330-17-000065 Members of the Commission: Pursuant to Rule 477 under the Securities Act of 1933, as amended (“’33 Act”), the above-referenced Registrant and Depositor submit this application to withdraw Post-Effective Amendment No. 25 to the Registration Statement on Form N-4 (“PEA No. 25”) that was filed today, April 10, 2017, Accession Number 0001021330-17-000065.PEA No. 25 was inadvertently filed under #333-184889, the incorrect ’33 Act number.The Registration Statement has not been declared effective, and no securities have been sold pursuant to the Registration Statement.The Registrant will re-file PEA No. 25 under the correct ’33 Act number immediately after the filing of this request. Please call me at (203) 402-3176 if you have any questions. Very truly yours, Kristin M. Gemski Kristin M. Gemski
